DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16-20, 22-31, and 33-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chanoch et al (USPN 5,827,232).

Re Claim 16, Chanoch et al disclose an assembly for a drug delivery device (Chanoch Fig. 2), the assembly comprising: a housing (12); a rotation member (50) rotatable with respect to the housing, the rotation member (50) having first teeth (49) (Chanoch Col. 5 Lines 27-30); and a drive member (34) rotatable with respect to the housing (12) (Chanoch Col. 5 Lines 1-6), the drive member (34) having second teeth (44) (Chanoch Col. 5 Lines 7-33 - wherein clutch 44 is a part of the drive member 34, being splined thereto, and clutch 44 has teeth thereon interacting with teeth of proximal clutch 44, wherein second teeth are interpreted as 44 hereinafter); wherein the first teeth (49) and the second teeth (44) (as described at Chanoch Col. 5 Lines 7-32) are configured to couple the drive member (34) and the rotation member (50) (as described at Chanoch Col. 5 Lines 7-32), wherein in a dose delivery mode, the first teeth (49) and the second teeth (44) rotationally couple the rotation member (50) and the drive member (34) such that a rotational movement of the rotation member (50) in a first rotational direction causes a rotational movement of the drive member (34) in the first rotational direction, and in a dose correction mode different from the dose delivery mode, the first teeth (49) and the second teeth uncouple the rotation member (50) and the drive member (34) such that the rotation member (50) rotates in the first rotational direction independently from the drive member (34) (Chanoch Col. 5 Lines 7-32, Col. 7 Lines 54-60 and Col. 8 Lines 1-15 - wherein saw teeth 49 at distal end 54 of driver 50 are shaped to allow rotation relative to proximal clutch 44).

Re Claim 17, Chanoch discloses a correction member (58) movable with respect to the housing between the dose delivery mode and the dose correction mode (Chanoch Col. 4 Line 33 to Col. 8 Line 14).

Re Claim 18, Chanoch discloses wherein the correction member (58) is secured against rotational movement with respect to the housing (12) (Chanoch Col. 5 Lines 39-45).

Re Claim 19, Chanoch discloses wherein the correction member (58) is secured against movement along a longitudinal axis of the housing (12) (Chanoch Col. 7 Line 48 to Col. 8 Line 14 - wherein helical movement is not being interpreted as longitudinal movement).

Re Claim 20, Chanoch discloses a stop member (32) that is rotationally locked with respect to the housing (12) (Chanoch Col. 4 Lines 54-57 - wherein teeth 32 are formed with housing 12, and are therefore locked rotationally to one another).

Re Claim 22, Chanoch discloses wherein the first teeth (49) and the second teeth (44) permit relative rotational movement between the stop member (32) and the drive member (34) in the first rotational direction (Chanoch Col. 7 Line 54 to Col. 8 Line 15).

Re Claim 23, Chanoch discloses wherein a movement of the correction member (58) from the dose delivery mode to the dose correction mode is a radially inward movement with respect to the housing (12) (Chanoch Col. 5 Lines 39-55 and Col. 7 Lines 48 to Col. 8 Line 14; engagement of button 86 on insert 78).

Re Claim 24, Chanoch discloses wherein the radially inward movement of the correction member (58) with respect to the housing (12) causes a relative axial movement between the rotation member (50) and the drive member (34) (Chanoch Col. 5 Lines 39-55 and Col. 7 Lines 48 to Col. 8 Line 14; engagement of button 86 on insert 78 and wherein saw teeth 49 at distal end 54 of driver 50 are shaped to allow rotation relative to proximal clutch 44).

Re Claim 25, Chanoch discloses wherein either the rotation member or the drive member comprises an interaction element (49, 54) configured to convert the radially inward movement of the correction member (58) with respect to the housing (12) into the relative axial movement between the rotation member (50) and the drive member (34) (Chanoch Col. 5 Lines 39-55 and Col. 7 Lines 48 to Col. 8 Line 14; engagement of button 86 on insert 78).

Re Claim 26, Chanoch discloses wherein the interaction element comprises an oblique outer face with respect to a longitudinal axis of the housing (12), wherein a mechanical cooperation of the correction member (58) and the oblique outer face causes the relative axial movement between the rotation member (50) and the drive member (34) (Chanoch Figs. 2-4; Col. 5 Lines 7-32, Col. 7 Lines 54-60 and Col. 8 Lines 1-15 - wherein saw teeth have oblique surfaces).

Re Claim 27, Chanoch discloses wherein the first teeth (49) and the second teeth (44) are part of a friction clutch mechanism (42) (Chanoch Col. 5 Lines 7-20, Col. 7 Lines 60-67).

Re Claim 28, Chanoch discloses wherein the friction clutch mechanism comprises a slipping clutch (42) (Chanoch Col. 5 Lines 7-20, Col. 7 Lines 60-67).

Re Claim 29, Chanoch discloses a dose member (58) coupled to the rotation member (50) and axially movable with respect to the housing (12), wherein the rotation member (50) is configured to rotate in the first rotational direction in response to an axial movement of the dose member (58) with respect to the housing (12) in a first axial direction (Chanoch Col. 7 Line 48 to Col. 8 Line 25).

Re Claim 30, Chanoch discloses wherein, in the dose delivery mode, axial movement of the dose member (58) with respect to the housing (12) in an axial direction causes rotational movement of the rotation member (50) in a second rotational direction different from the first rotational direction without causing rotational movement of the drive member (34) (Chanoch Col. 5 Lines 39-45).

Re Claim 31, Chanoch discloses a drug delivery device (Chanoch Fig. 2) comprising: a cartridge (14,108) carrying a drug (Chanoch Col. 7 Lines 1-2); an assembly configured to interact with the cartridge, the assembly comprising: a housing (12); a rotation member (50) rotatable with respect to the housing, the rotation member (50) having first teeth (49) (Chanoch Col. 5 Lines 27-30); and a drive member (34) rotatable with respect to the housing (12), the drive member (34) having second teeth (44) (Chanoch Col. 5 Lines 7-20 - wherein clutch 44 is a part of the drive member 34, being splined thereto, and clutch 44 has teeth thereon interacting with 

Re Claim 33, Chanoch discloses a stop member (32) that is rotationally locked with respect to the housing (12) (Chanoch Col. 4 Lines 54-57); wherein the first teeth (49) and the second teeth (44) are configured to permit relative rotational movement between the stop member (32) and the drive member (34) in the first rotational direction (Chanoch Col. 7 Line 54 to Col. 8 Line 15).

Re Claim 34, Chanoch discloses wherein the assembly further comprises a correction member (58) movable with respect to the housing (12) between the dose delivery mode and the dose correction mode (Chanoch Col. 4 Line 33 to Col. 8 Line 14).

Re Claim 35, Chanoch discloses wherein a movement of the correction member (58) from the dose delivery mode to the dose correction mode is a radially inward movement with respect to the housing (12) (Chanoch Col. 5 Lines 39-55 - wherein dose correction mode is the same as setting of a dose).

Re Claim 36, Chanoch discloses wherein the first teeth (49) and the second teeth (44) are ramp-shaped (Chanoch Col. 5 Lines 12-13 - describing saw teeth).

Re Claim 37, Chanoch discloses wherein the first teeth (49) and the second teeth (44) are ramp-shaped (Chanoch Col. 5 Lines 12-13 - describing saw teeth).

Re Claim 38, Chanoch discloses wherein in a dose setting mode, the rotation member (50) is configured to be rotated in a second rotational direction, opposite the first rotational direction, with respect to the drive member (34) for setting a dose of a drug (Chanoch Col. 7 Lines 48-67, Col. 8 Lines 1-7 - wherein during dose setting, nut 34 does not turn where rotation member turns in the opposite direction from the direction it turns during dose delivery). 

Re Claim 39, Chanoch discloses wherein in a dose setting mode, the rotation member (50) is configured to be rotated in a second rotational direction, opposite the first rotational direction, with respect to the drive member (34) for setting a dose of a drug (Chanoch Col. 7 Lines 48-67, Col. 8 Lines 1-7 - wherein during dose setting, nut 34 does not turn where rotation member turns in the opposite direction from the direction it turns during dose delivery).

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. On Page 7 of the response, applicant argues Chanoch fails to disclose at least the feature of “wherein in a dose correction mode different from the dose delivery mode, the first teeth and the second teeth uncouple the rotation member and the drive member such that the rotation member rotates in the first rotational direction independently from the drive member,” as required by independent claims 16 and 31. However, examiner is interpreting the saw teeth 49 at distal end 54 of driver 50 (rotation member) as uncoupled where they are shaped to allow rotation of driver relative to proximal clutch 44 (Chanoch Col. 7 Lines 54-60). Examiner recommends claims limiting how uncoupling occurs on a structural level. 
	Examiner has characterized dose correction mode in Chanoch as being no different from that of dose setting where correcting a dose requires merely engaging in dose setting in the Chanoch device. Applicant disagrees arguing on Pages 8-9 of the response the very support examiner relies upon to anticipate applicant’s first argument, Chanoch fails to disclose at least the feature of “wherein in a dose correction mode different from the dose delivery mode, the first teeth and the second teeth uncouple the rotation member and the drive member such that the rotation member rotates in the first rotational direction independently from the drive member.” If dose correction mode is the same as dose setting, then rotation is opposite to the rotation generated by the dose setting procedure. As to motivation mentioned in the middle of Page 9 of the response, examiner does not believe it is necessary where all claims are anticipated by Chanoch. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783          

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783
03/25/2021